129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.United States of America, Appellee,v.Appeals from the United States David Hooker;  Gloria J.Hooker, District Court for the Eastern District ofArkansas.  Appellants,Deere Credit Services, Inc.;  St. Francis County FarmersAssociation, Defendants.
Nos. 96-2141, 96-2226, 96-3762.
United States Court of Appeals, Eighth Circuit.
Nov. 7, 1997.Submitted:  November 4, 1997Filed:  November 7, 1997

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
David and Gloria Hooker, husband and wife, appeal from the District Court's1 orders granting summary judgment in favor of the government in its action to foreclose liens on three pieces of farm equipment, requiring the Hookers to post a supersedeas bond, and directing them to deliver the farm equipment to the government.  After carefully reviewing the record, we affirm the District Court's judgment.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas